 In the Matter of AMERICAN WHITE CROSS LABORATORIES, INC.andTEXTILEWORKERS UNION OF AMERICACaseNo. C-1475.-Decided June 4,1940SurgicalDressings Manufacturing Industry-Settlement:stipulationproviding-for compliancewith the Act,including disestablishmentof company-dominatedunion, reinstatementand back pay as to one employee-Order: enteredon stipu-lation.Mr. Albert Ornstein,for the Board.Mr. Isidor Tow,of New Rochelle, N. Y., for the respondent.Messrs. Alfred UdoffandRobert Oliver,'ofNew York City, for theUnion.Mr. John K. Odisho,of counsel to the Board.DECISIONAND.ORDERSTATEMENT OF THE CASEOn February 25, 1939, Textile Workers Organizing Committee, nowknown as Textile Workers Union of America, herein called theUnion, filed with the Regional Director for the Second Region (NewYork City) a charge alleging that American White Cross Laborato-ries,Inc., New Rochelle, New York, herein called the respondent, hadengaged in and was engaging in certain unfair labor practices affect-ing commerce,within the meaning of the National Labor RelationsAct, 49 Stat. 449, herein called the Act, and a petition alleging that aquestion affecting commerce had arisen concerning the representationof employees of the respondent and requesting an investigation andcertification pursuant to Section 9 (c) of the Act.On March 14 theUnion filed with the Regional Director an amended charge; on April7, a second amended charge ; on April 22, an amended petition ; andon April 25, 1939, a third amended charge.On June 15, 1939, the Board, acting pursuant to Section 9 (c) of theAct, and Article III, Section 3, of National Labor Relations BoardRules andRegulations-Series 1, as amended, ordered an investigationon the amended petition and authorized the Regional Director toconduct it and to provide for an appropriate hearing upon due notice,and, acting pursuant to Article II, Section 37 (b), and Article III,24 N. L.R. B., No. 2S.361 362DECISIONS OF NATIONAL LABOR RELATIONS BOARDSection 10 (c) (2), of said Rules and Regulations, further orderedthat the two cases be consolidated for all purposes and that one recordof the hearing be made.Upon the charge and amended charges, the Board, by the RegionalDirector, issued its complaint dated June 26, 1939, against the respond-ent, alleging that the respondent had engaged in and was engaging inunfair labor practices affecting commerce, within the meaning ofSection 8 (1), (2), (3), and (5) and Section 2 (6) and (7) of the Act.With respect to the unfair labor practices, the complaint as amendedat the hearing alleged in substance that the respondent (1) formed,dominated, and interfered with the formation and administration ofa labor organization of its employees known as White Cross EmployeesWelfare Association, herein called the Association, and contributedsupport to it; (2) discouraged membership in the Union by discharg-ing and refusing to reinstate Rita Di Benedetto, Marion Brower, Mil-dred Dawley, and Mildred Mason, employees of the respondent,because they joined and assisted the Union; (3) on and after March 1,1939, refused to bargain collectively with the Union, although theUnion had been designated by the majority of the respondent's em-ployees within an appropriate unit as their representative for the pur-poses of collective bargaining; and (4) by the foregoing acts, by urg-ing, persuading, and warning its employees to refrain from joiningor remaining members of the Union, threatening them with dischargeor other reprisals if they did not become or remain members of theAssociation, keeping under surveillance the meetings and meetingplaces of the Union and in other ways interfered with, restrained, andcoerced its employees in the exercise of the rights guaranteed in Section7 of the Act. The respondent filed an answer to the complaint denyingthat it had engaged in the unfair labor practices.Copies of the complaint, petition, and notice of hearing were dulyserved upon the respondent, the Union, and the Association.Pur-suant to the notice, a hearing on the consolidated cases was held fromJuly 6 to July 18, 1939, at New Rochelle, New York, before HenryJ.Kent, the Trial Examiner duly designated by the Board.TheBoard, the respondent, and the Union were represented by counsel andparticipated in the hearing.The Association failed to enter an ap-pearance and took no part in the proceedings. Full opportunity to beheard, to examine and cross-examine witnesses, and to introduce evi-dence bearing on the issues was afforded all parties.Upon motion ofthe Board's attorney, the Trial Examiner dismissed the complaint asto Rita Di Benedetto and Marion Brower. During the hearing, coun-sel for the Board moved to amend the complaint to allege that therespondent on or about March 27, 1939, compelled, forced, and coercedMildred Dawley and Mildred Mason to quit their employment because -AMERICAN WHITE CROSS LABORATORIES, INC.363they joined and assisted the Union.The motion was granted.At theclose of the hearing counsel for the Board moved to conform thepleadings to the proof.The motion was granted. At the close of theBoard's case counsel for the respondent moved to dismiss the com-plaint and the several allegations thereof.The motion was deniedexcept with respect to the allegation that the respondent kept undersurveillance the meetings and meeting places of the Union. In thislatter respect the motion was granted.At the close of the hearingcounsel for the respondent again moved that the complaint and theseveral allegations thereof be dismissed.The Trial Examiner reservedruling at the hearing but subsequently denied the motion in his Inter-mediate Report.During the course of the hearing, the Trial Ex-aminer made several rulings on other motions and on objections to theadmission of evidence.On January 16, 1940, the Trial Examiner filed his Intermediate Re-port, copies of which were duly served upon the parties, finding thatthe respondent had engaged in and was engaging in unfair labor prac-tices affecting commerce, within the meaning of Section 8 (1), (2), (3),and Section 2 (6) and (7) of the Act, but not within the meaning ofSection 8 (5) of the Act.He recommended that the respondent ceaseand desist from its unfair labor practices and take certain affirmativeaction remedial of their effect.Thereafter, the respondent filed ex-ceptions to the Intermediate Report and a brief in support of itsexceptions.On April 15, 1940, the respondent, the Union, the Association, andthe Regional Director for the Second Region entered into an agree-ment in settlement of the case.On May 17, 1940, the above partiesentered into and filed with 'the Board a supplemental stipulation."The agreement and supplemental stipulation provide as follows :SUPPLEMENTAL STIPULATIONIt is hereby stipulated and agreed by and between The Ameri-canWhite Cross Laboratories, Inc., Textile Workers Union ofAmerica,White Cross EmployeesWelfare Association, andElinore M. Herrick, Regional Director for the National LaborRelations Board, Second Region :I.An agreement made by and between the parties hereto onthe 15th day of April 1940, a true copy of which is attachedhereto and marked Appendix A, shall be deemed captioned inthe same manner as this Supplemental Stipulation is captioned.II.White Cross Employees Welfare Association is a labor"The agreement of April 15, 1940, is embodied in Appendix A of the SupplementalStipulation. 364DECISIONSOF NATIONALLABOR RELATIONS BOARDof the NationalLabor RelationsAct.WhiteCross EmployeesBenefitAssociationis another name for the same labor organ-ization also known asWhite CrossEmployees Welfare Associa-tion,whichorganization is a party to this Supplemental Stipu-lation.III.The followingparagraph shallbe added tothe end ofSCHEDULE A of the agreement made on the 15th day of April1940, a truecopy of whichagreementisattachedhereto andmarked Appendix A :And it is further ordered that the complaint,as amended, be,and it herebyis, dismissed in so far as it allegesthat therespond-ent engagedin unfairlabor practices within themeaning ofSection 8(5) of the Act.IV. Allof the provisionsof the agreementmade onthe 15thday of April 1940, a true copy of whichis attached hereto andmarked Appendix. A, are herebyreiteratedand republishedexcept inso far as theymay be inconsistentwith theprovisionsof this SupplementalStipulation.V. This Supplemental Stipulation shall be filed with the ChiefTrial Examinerof theBoard and when so filed shall become apart of therecord ofthe above captioned proceeding.VI. This SupplementalStipulationshallnot go into effectunless and untilit has received- the approval of the Board.VII. The entire agreement among theparties hereto is con-tained withinthe termsof the agreementmade on the15th dayof April 1940 and thisSupplemental Stipulation and there is noagreementof any kind which varies,alters, or adds to the termsof these instruments.APPENDIX AAgreement made this 15th day of April,1940, by and amongThe American White Cross Laboratories,Inc., hereinafter re-ferred toas the "Employer"; Textile Workers,Union ofAmerica,hereinafter referred to asthe "Union"; WhiteCross EmployeesWelfareAssociation,hereinafter referredto as the "Association";and Elinore M. Herrick,Regional Director,National Labor Rela-tionsBoard, Second Region,hereinafter referred to as the"Regional Director".Whereas, the Union on April 25th,1939 filed a third amendedcharge againstthe Employer withthe Regional Director, andWhereas, theRegionalDirectoron June 26,1939, issued a com-plaint based on said charge against said employer, andWhereas, a hearing washeld from July 6 to July18, 1939, onsaid complaint before a dulyappointed ;Trial Examiner of the AMERICAN WHITE CROSS LABORATORIES, INC.365National Labor Relations Board, hereinafter referred to as theBoard, andWhereas, said Trial Examiner on January 16, 1940, issued hisIntermediate Report in said proceeding which was served uponall parties, andWhereas, all parties desire to dispose of the issues created bythe complaint and the Intermediate Report without the necessityof further proceedings before the board,Now, therefore, it is mutually agreed :1.The parties hereby waive their rights to further proceedingsbefore the Board and to the making of findings of fact and con-clusions of law by the Board.2.The parties agree that all the matters alleged in the thirdamended charge and the complaint in the above proceeding shallbe deemed to have been disposed of by virtue of the orders of theBoard and of the United States Circuit Court of Appeals herein-after described.3.The parties hereby agree to the issuance by the Board, with-out further notice of proceedings of an order, a copy of whichis annexed hereto as Schedule A and made part hereof, whichorder shall have the same force and effect as if made after fullhearing presentation of evidence and the making of findings offacts and conclusions of law thereon.4.The parties hereby consent to the entry of an appropriateUnited States Circuit Court of Appeals, without notice of appli-cation therefor, of an enforcement order embodying the terms ofthe Board's order set forth in Schedule A.5.The employer admits that it is engaged in commerce withinthe meaning of Section 2, subdivision 6 and 7, of the NationalLabor Relations Act and likewise admits as fact the allegationsin Schedule B annexed hereto and made part hereof.6.Nothing contained or referred to herein or in the ordersof the Board or in United States Circuit Court of Appeals hereindescribed shall be construed as a withdrawal or modification ofthe charge filed by the Union against the Employer in anotherproceeding known on the records of the Regional Director asCase No. II-C-2589; nor shall it prejudice or impair the rightof the Regional Director to issue a complaint thereon.7.The entire agreement among the parties is contained withinthe terms of this instrument and there is no agreement of anykind which varies, alters, or adds to the terms of this agreement.8.This agreement of settlement shall be filed with the ChiefTrial Examiner of the Board and when so filed shall become apart of the record of the above captioned proceeding. 366DECISIONS OF NATIONAL LABOR RELATIONS BOARD9.This agreement shall not go into effect unless and untilit has received the approval of the Board.SCHEDULE AThe respondent, The American White Cross Laboratories,Inc., its officers, agents, successors and assigns, shall:1.Cease and desist from :(a) In any manner dominating or interfering with the ad-ministration of, or contributing financial or other support to,The American White Cross Employees Benefit Association orany other labor organization of its employees;(b) In any manner discouraging membership in the TextileWorkers Union of America or in any other labor organizationby discrimination against the employees with regard to the hire,tenure or any condition or incident of their employment ;(c)Urging, persuading or warning its employees not to be-come or remain members of the Textile Workers Union ofAmerica or of any labor organization of their own choosing;(d) In any manner interfering with, restraining, or coercingits employees in the exercise of their rights to self-organization;to form, join or assist labor organizations; to bargain collectivelythrough representatives of their own choosing, and to engage inconcerted activities for the purpose of collective bargaining orother mutual aid or protection.2.Take the following affirmative action which will effectuatethe policies of the Act :(a)Withdraw all recognition from the American White CrossBenefit Association as the representative of its employees or anyof its employees, for the purpose of dealing with the respondentconcerning grievances, rates of pay, wages, hours of employ-ment, or any other condition or incident of employment, andcompletely disestablish said AmericanWhite Cross EmployeesBenefit Association as such representative;(b)Offer to Mildred Dawley immediate and full reinstate-ment to her former position or employment without prejudiceto her seniority or other rights and privileges;(c)Pay over to the said Mildred Dawley the sum of SeventyFive ($75) Dollars, as full compensation for any loss of payshe may have suffered by reason of her discharge in violationof the National Labor Relations Act.(d) Post immediately in conspicuous places in its New Rochelle,New York plant, and maintain for a period of at least sixty (60)consecutive days, notices to its employees stating (1) that respond-ent will cease and desist in the manner aforesaid; (2) that respond-ent has withdrawn all recognition from the American White AMERICAN WHITE CROSS LABORATORIES, INC.367Cross Employees Benefit Association as the representative ofrespondent's employees for the purpose of dealing with therespondent concerning grievances, labor disputes, wages, ratesof pay, hours of employment, or other conditions of employment,and that the said Association is completely disestablished as suchrepresentative; (3) that the contract between the respondent andthe said association is null and void and of no legal effect what-soever.(e)Notify in writing the Regional Director of the Board forthe Second Region, within (10) ten days of the receipt of a copyof this order, setting forth in detail the steps the respondent hastaken to comply with the foregoing requirements.SCHEDULE B1.The American White Cross Laboratories, Inc., hereinafterreferred to as the respondent, is and has been since January 6th,1912, a corporation duly organized under and existing by virtueof the Laws of the State of New York, having its principal officeand place of business at 52 Webster Avenue, in the City of NewRochelle, County of Westchester, and State of New York, andis now and has been continuously engaged at said place of businessin the manufacture, sale and distribution of surgical dressingsand related products.2.The principal raw materials purchased for use in the manu-facture of surgical dressings or related products are raw cotton,surgical gauze, absorbent cotton, crude rubber, chemicals anddecorated tin spools.During the year 1939, which is a representa-tive year in respondent's business, approximately $200,000 ofsuch raw materials were purchased by the respondent, of whichapproximately 80 percent by value were purchased from pointsoutside of the State of New York and shipped to its place ofbusiness in New Rochelle.3.During the year 1939, which is a representative year in re-spondent's business, the total sales of respondent's manufacturedproducts were approximately $800,000 of which approximately80 percent were sold by it and shipped to points outside of theState of New York.4.The respondent is engaged in commerce within the meaningof Section 2, subdivisions 6 and 7 of the National Labor RelationsAct.On May 21, 1940, the Board issued its order approving the abovestipulation and supplemental stipulation and making them a partof the record.On May 27, 1940, the Board further ordered, pursuantto Article II, Section 36 (d), and Article III, Section 10 (c) (4), of 368DECISIONS OF NATIONAL LABOR RELATIONS BOARDNational Labor Relations Board Rules and Regulations-Series -2, as,amended, that the complaint case be severed from the representationcase, that a request of the Union for permission to withdraw itspetition be granted, and that Case No. R-1443 (the representation case).be closed.Upon the basis of the above agreement and supplemental stipula-tion, and the entire record in the case, the Board makes the following::FINDINGS OF FACT1.THE BUSINESS OF THE RESPONDENTAmerican White Cross Laboratories, Inc., a New York corpora-tion, with its principal place of business in New Rochelle, New York,,isengaged in the manufacture, sale, and distributionof surgicaldressings and related products.During 1939, which is a representa-tive year in the respondent's business, approximately $200,000 worthof raw materials, consisting of raw cotton, surgical gauze, absorbentcotton, crude rubber, chemicals, and decorated tin spools, were pur-chased by the respondent.Eighty per cent of such rawmaterialscame from points outside New York.During the same period therespondent's sales aggregated approximately $800,000, 80 per centof which were shipped to points outside New York.We find that the above-described operations of the respondentconstitute a continuous flow of trade, traffic, and commerce amongthe several States.ORDERUpon the basis of the above findings of fact and stipulation, andthe entire record in the case, and pursuant to Section 10 (c) of theNational Labor Relations Act, the National Labor Relations Boardhereby orders that the respondent, American White Cross Labora-tories, Inc.,New Rochelle, New York, and its officers, agents, suc-cessors, and assigns shall:1.Cease and desist from :(a) In any manner dominating or interfering with the admin-istration of, or contributing financial or other support to TheAmerican White Cross Employees Benefit Association or any otherlabor organization of its employees;(b) In any manner discouraging membership in the TextileWorkers Union of America or in any other labor organization bydiscrimination against the employees with regard to the hire, tenure,or any condition or incident of their employment;(c)Urging, persuading, or warning its employees not to becomeor remain members of the Textile Workers Union of America orof any labor organization of their own choosing; AMERICAN WHITE CROSS LABORATORIES, INC.369(d) In any manner interfering with, restraining, or coercing itsemployees in the exercise of their rights to self-organization, to form,join,or assistlabor organizations, to bargain collectively throughrepresentatives of their own choosing, and to engage in concertedactivities for the purpose of collective bargaining or other mutualaid or protection.2.Take the following affirmative action which will effectuate thepoliciesof the Act :(a)Withdraw all recognition from the American White CrossBenefit Association as the representative of its employees or any ofits employees, for the purpose of dealing with the respondent con-cerning grievances, rates of pay, wages, hours of employment, or anyother condition or incident of employment, and completely dis-establish said American White Cross Employees Benefit Associationas such representative;(b)Offer to Mildred Dawley immediate and full reinstatementto her former position or employment without prejudice to herseniority or other rights and privileges ;(c)Pay over to the said Mildred Dawley the sum of Seventy Five($75)Dollars, as full compensation for any loss of pay she mayhave suffered by reason of her discharge in violation of the NationalLabor Relations Act;(d) Post immediately in conspicuous places in its New Rochelle,New York plant, and maintain for a period of at least sixty (60)consecutive days, notices to its employees stating: (1) that respond-ent will cease and desist in the manner aforesaid; (2) that respondenthas withdrawn all recognition from the American White Cross Em-ployees Benefit Association as the representative of respondent'semployees for the purpose of dealing with the respondent concern-ing grievances, labor disputes, wages, rates of pay, hours of em-ployment, or other conditions of employment, and that the saidAssociation is completely disestablished as such representative; (3)that the contract between the respondent and the said Associationis null and void and of no legal effect whatsoever;(e)Notify in writing the Regional Director of the Board forthe Second Region, within ten (10) days of the receipt of a copyof this Order, setting forth in detail the steps the respondent hastaken to comply with the foregoing requirements.AND rr IS FURTHER ORDERED that the complaint, as amended, be,and it hereby is, dismissed in so far as it alleges that the respondentengaged in unfair labor practices, within the meaning of Section8 (5) of the Act.